Mr. President, I take special pleasure in 
congratulating you, the representative of 
fraternal Hungary, on your election to the 
presidency at this thirty seventh session of the 
General Assembly. Your unanimous election to this 
high post is an expression of the general 
recognition of the international authority and 
prestige of socialist Hungary and its peace 
loving foreign policy. At the same time it is a 
tribute to your outstanding personal qualities. 
On behalf of the Mongolian delegation, I wish you 
every success in the discharge of your 
responsible mission. Your great experience in 
international affairs, and especially in United 
Nations circles, will no doubt serve as a 
valuable factor in the successful completion of 
this session. At this thirty seventh session the 
Assembly faces the urgent tasks of lessening 
international tension and reducing the threat of 
nuclear war. The world situation has acutely 
deteriorated as a result of adventurist actions 
of the most aggressive circles of imperialism, 
which have set their narrow selfish aims against 
the onward march of history. In particular, the 
military industrial complex of the United States 
of America is seeking to impose the domination of 
American imperialism over the whole world and to 
establish everywhere an order solely to its 
liking. The arms race is being intensified on an 
unprecedented scale with a view to upsetting the 
existing military and strategic balance to the 
detriment of the interests of universal peace and 
security. Designs are being nurtured for waging 
limited or protracted nuclear wars. Detente and 
the principles of peaceful coexistence are being 
renounced outright. Force and sanctions have 
become the principal instruments of foreign 
policy. Attempts are being made to undermine the 
very fabric of international relations. Resort to 
blackmail, deceit and hypocrisy have become all 
too common. Rhetorical statements about peace and 
stability camouflage the actions taken to 
destabilize the situation in various regions, to 
sow distrust and enmity among peoples and States. 
Under the pretext of safeguarding vital interests 
and national security, blatant interference in 
the internal affairs of States, as well as acts 
of aggression and even genocide by proxies, are 
being perpetrated. I should like to note here 
that such tricks are also practised by certain 
circles on our Asian continent. In order to 
conceal their expansionist ambitions, some offer 
assurances that their country would never become 
a super Power. In order to divert the attention 
of the public from their own country’s increasing 
military potential and from its reviving 
militarism, others assert that their country 
would never become a military Power. The 
rewriting of textbooks and historical documents 
in order to whitewash the past criminal acts of 
the militarists is another case in point. But the 
main thing is that the militaristic circles of 
imperialism are covering up their attempts to 
strike at the socialist community by coarse 
slander directed against the peaceful nature of 
the socialist system. The clamour about the 
nonexistent Soviet military threat is designed to 
justify the organization of a crusade against the 
real socialism. History knows such tactics. 
Immediately after the victory of the October 
Revolution, an armed intervention of 14 
capitalist States under the slogan of fight 
against the communist threat was launched against 
the young Soviet Republic. And nowadays attempts 
to undermine the very foundations of the 
socialist system in the countries of socialism 
are not abandoned, which is evidenced by the 
aggressive intrigues against the Polish People’s 
Republic and the Republic of Cuba. But socialism 
has withstood imperialist assaults and invasions 
and has now become so strong as to exert a 
decisive influence on world events and to serve 
as a stronghold of peace, national independence 
and the social progress of nations. This is an 
historic gain of lasting importance for the 
future of mankind. The Union of Soviet Socialist 
Republics, which celebrates its sixtieth 
anniversary this year, is thebulwark of all the 
peace loving, democratic and revolutionary 
forces. The peace loving policy and constructive 
initiative of the socialist community have a 
favourable and stabilizing impact on the world 
situation and actively promote United Nations 
activities for the maintenance of peace and 
international cooperation. Here I should like to 
note also the influential role played by the 
nonaligned movement in consolidating peace and 
security and in restructuring international 
relations on an anti imperialist and anti 
colonialist basis. We give due credit also to the 
realistic approach of sober minded statesmen in 
Western countries who stand for the maintenance 
and development of mutually beneficial relations 
between East and West and for the preservation 
and strengthening of detente. The intensified 
mass antiwar movement in the world is an 
important factor that promotes the objectives of 
the United Nations in maintaining international 
peace and security. Meanwhile the following 
striking example reveals the attitude of major 
imperialist Powers these objectives of the United 
Nations. At the very moment that the first 
special session of the General Assembly on 
disarmament was under way in 1978 here in New 
York, a long term programme of an arms buildup by 
NATO was adopted nearby in Washington. And this 
year that programme was again reaffirmed in Bonn, 
at the highest level of the NATO alliance, during 
the second special session devoted to 
disarmament. The peace programme for the 1980s 
put forward by the Soviet Union and the 
constructive initiatives of socialist countries 
envisage practical measures to curb the arms race 
and to remove the threat of a nuclear holocaust. 
Under the present circumstances, the extremely 
far reaching and bold step of the Soviet Union is 
the obligation, unilaterally assumed by the 
Soviet Union at the second special session of the 
General Assembly on disarmament, not to be the 
first to use nuclear weapons. We believe that at 
the present session the Assembly should call upon 
other nuclear Powers to do likewise. We consider 
that the new proposal submitted by the Soviet 
delegation at this session rightly supplements 
the aforementioned initiative of historic 
significance. The proposal and the relevant 
document on the immediate cessation and 
prohibition of nuclear weapon tests seeks to 
speed up the stagnant negotiations in this field. 
The new draft of basic provisions of a treaty on 
the complete and general prohibition of nuclear 
weapon tests constructively reflects the views 
and observations of other States on this matter, 
in the verification issues, and thus undoubtedly 
improves the chances for a positive outcome of 
negotiations. The proposal to set a moratorium on 
any nuclear explosions, starting from an agreed 
date until the treaty is concluded, can create 
favourable conditions for achieving this vital 
goal. The same goal is then pursued by the Soviet 
Union, which clearly expressed its readiness to 
ratify at any time, on a reciprocal basis, the 
Soviet United States treaties on the limitation 
of underground nuclear weapon tests and on 
nuclear explosions for peaceful purposes, as well 
as to resume tripartite negotiations. This 
position of the Soviet Union is in glaring 
contrast to the recent decision of the United 
States Administration not to resume tripartite 
negotiations, which has given rise to concern in 
the world community. The carrying out of a 
comprehensive ban on nuclear weapon tests is of 
special significance in putting an end to the 
technological arms race, preventing the 
production of new types of nuclear weapons, 
including neutron weapons. The Government of the 
Mongolian People’s Republic regards as timely and 
important the new initiative of the Soviet Union 
on intensification of efforts to remove the 
threat of nuclear war and ensure the safe 
development of nuclear energy. It is essential to 
block firmly a new channel which could result in 
incidents of nuclear catastrophe. The General 
Assembly, in the spirit of its Declaration on the 
Prevention of Nuclear Catastrophe, should, as 
proposed by theSoviet Union, declare the 
destruction of peaceful nuclear facilities, even 
by means of conventional weapons, to be 
equivalent to an attack carried out with the use 
of nuclear weapons. Such an action, as we know, 
would be termed a crime against humanity. The 
talks between the Soviet Union and the United 
States on the limitation and reduction of 
strategic arms, as well as medium range nuclear 
missiles in Europe, are of decisive significance 
as regards a wide range of disarmament problems. 
Those talks, which concern the very core of the 
global strategic situation, will be successful 
provided that the two parties strictly observe 
the principle of equality and equal security. 
Attempts to evade that principle in particular, 
manoeuvres such as the zero option are the main 
obstacle to reaching mutually acceptable 
agreements. The problem of the elimination of 
chemical weapons has of late become especially 
acute. It stems from the decision adopted by 
Washington to accelerate the development and 
manufacture of new types of this barbaric weapon 
including binary weapons. The Mongolian People’s 
Republic is in favour of intensifying the efforts 
of the Committee on Disarmament so as to complete 
the elaboration of an international convention on 
the prohibition of chemical weapons and on their 
destruction. Actions aimed at spreading the arms 
race to outer space are becoming more and more 
ominous. The Mongolian People’s Republic is 
endeavouring in every way possible to bring about 
an early start of the work of the Committee on 
Disarmament on the elaboration of the text of an 
international treaty on the prohibition of the 
deployment of weapons of any kind in outer space. 
Among the measures for strengthening universal 
peace and security, the Government of the 
Mongolian People’s Republic attaches great 
significance to the Vienna Talks on Mutual 
Reduction of Forces; Armaments and Associated 
Measures in Central Europe. The achievement of 
positive results in those talks would have a 
favourable effect on the improvement of relations 
between East and West and on the international 
situation as a whole. A realistic approach is 
required of the Western partners to the 
constructive proposals of the socialist countries 
so as to pave the way for achieving progress in 
this field. The same stand is taken by the 
Mongolian People’s Republic in its approach to 
the Madrid meeting of the participants in the 
Conference on Security and Co operation in Europe 
which was held at Helsinki in 1975. My Government 
commends the efforts by the neutral and 
nonaligned States taking part in the meeting that 
are aimed at working out a generally acceptable 
final document. It hopes that the meeting will 
succeed in adopting a decision to convene a 
conference on confidence building measures and 
disarmament in Europe and taking other towards 
consolidating the spirit of the Helsinki Final 
Act. My delegation believes that a settlement of 
the Cyprus problem on the basis of the relevant 
United Nations decisions and the principles of 
respect for the national independence and 
territorial integrity of the Republic of Cyprus 
is of great importance for the cause of peace and 
stability in Europe. In Asia the largest number 
of hotbeds of tension and armed conflicts 
continue to exist. Developments: the Middle East 
during the past several months prove that a delay 
in the settlement of so called local conflicts is 
fraught with dangerous consequences for the cause 
of universal peace. The armed aggression against 
Lebanon and the massacre in west Beirut are the 
direct aftermath of the Camp David deal and of 
the so called United States Israeli strategic 
cooperation. The Government of the Mongolian 
People’s Republic in its statement of 22 
September this year resolutely condemned Israel’s 
acts of aggression and genocide in Lebanon and 
stated anew that the responsibility for the 
atrocities must be borne by Tel Aviv and its 
United States patrons. The Mongolian People’s 
Republic demands the withdrawal of Israeli forces 
from Lebanon and from all occupied Arab 
territories. The Mongolian Copies Republic, like 
the overwhelming majority of States, advocates a 
comprehensive settlement of the Middle East 
problem with the participation of all the parties 
concerned, including the PLO the legitimate 
representative of the Arab people of Palestine on 
the basis of ensuring its right to create a 
national State of its own. Therefore my 
Government supports the proposal made by the 
Soviet Union on 15 September this year, which 
takes into account the latest developments in the 
Middle East. The Government of the Mongolian 
People’s Republic regards as positive the 
declaration of the Twelfth Arab Summit 
Conference, held at Fez, and regards it as a 
basis which would contribute to uniting the Arab 
world in the interest of settling the Middle East 
problem. For many years the situation in South 
East Asia has remained highly tense. The reason 
for that, we strongly believe, lies in the policy 
and practices of the imperialisms and their 
accomplices, who, in pursuance of their so called 
parallel strategic interests, seek to alter which 
emerged in Indo China as a result of the 
triumphant struggle of the peoples of Viet Nam, 
Laos and Kampuchea against imperialist 
aggression. At the same time attempts are being 
made to incite the countries of the Association 
of South East Asian Nations to engage in 
confrontation against the three countries of Indo 
China and to have ASEAN transformed into a 
military political bloc. Quite recently a new 
manoeuvre concerning Kampuchea was undertaken. A 
so calted coalition Government of nonexistent 
Democratic Kampuchea was knocked together and 
serves as a camouflage for attempts to revive the 
Pol Pot regime, on whose conscience lies bloody 
genocide against its own people. This is a new 
machination not only against the peoples of Indo 
China but also against peace and security in 
South East Asia as a whole. The Mongolian 
People’s Republic firmly believes that all the 
problems of South East Asia should be resolved by 
the States of that region themselves, through 
constructive dialogue and without any outside 
interference. The initiatives taken by Viet Nam, 
the Lao People’s Democratic Republic and the 
People’s Republic of Kampuchea in July of this 
year at the conference held in Ho Chi Minh City 
are constructive and directed to that end. Those 
proposals and steps demonstrating good will are 
conducive to the creation of a spirit of mutual 
trust and of favourable conditions for 
strengthening peace and security in the region 
and for developing good neighborly relations and 
peaceful cooperation between the countries of 
Indo China and those of ASEAN. The Mongolian 
People’s Republic has consistently supported the 
just struggle of the Korean people for the 
peaceful and democratic reunification of its 
country, and for the withdrawal of United States 
troops and nuclear facilities from South Korea. 
At present the situation in Asia is being 
aggravated still further by the fact that the 
expansionist and militarist circles of certain 
major Powers of that continent are being drawn 
more and more into the orbit of United States 
military and political strategy. That calls for 
the active involvement of Asian States in the 
struggle for strengthening peace and security on 
that continent. My delegation notes with 
satisfaction that a number of Asian countries are 
advancing constructive ideas and proposals. The 
proposal made on 24 August 1981 by the Government 
of the Democratic Republic of Afghanistan points 
the way to the solution of the situation which 
has arisen around Afghanistan on the basis of 
respect for the sovereignty, independence and 
democratic achievements of the Afghan people. In 
that context the Mongolian People’s Republic 
welcomed the meetings between the representatives 
of Afghanistan and Pakistan, held through the 
good offices of the Secretary General. Against 
the background of the present situation in the 
Far East, the proposal made by the Soviet Union 
concerning the drafting and implementation of 
confidence building measures in that region is of 
great importance. The proposal made by the Govern 
ment of the Mongolian People’s Republic on the 
conclusion of a convention on mutual 
nonaggression and nonuse of force in relations 
between the States of Asia and the Pacific is in 
keeping with this and other initiatives. The very 
purpose of our initiative is to proscribe the use 
of force in interState relations, which would 
strengthen mutual understanding and trust in 
order that all disputes can be settled by 
peaceful means alone. We consider that dialogue 
and negotiations constitute the only reasonable 
way to solve problems of peace and the security 
of States. I should like to stress here that the 
Mongolian proposal is not a mere repetition of 
the obligation not to use force undertaken by 
States in accordance with the Charter. It has as 
its aim the realistic implementation of that 
principle, with due regard for the multifaceted 
practices and the specific features of interState 
relations in Asia. In spite of some assertions, 
the existence of many unresolved problems in Asia 
proves that our proposal is timely. It is clear 
that efforts for the peaceful resolution of 
conflict situations between individual States or 
in different regions specifically require the 
adoption of measures to exclude the use of force. 
We in the Mongolian; People’s Republic hope that 
the efforts of the representatives of nonaligned 
States, which deserve encouragement and support 
will bring about a peaceful securement of the 
conflict between Iraq and the Islamic Republic of 
Iran and create conditions for the establishment 
of peaceful relations in that important part of 
western Asia. Naturally, we realize that the 
implementation of cur initiative will require 
time and painstaking efforts. My delegation, on 
behalf of the Mongolian Government, wishes to 
express its gratitude to all Governments which 
support our initiative. The Mongolian People’s 
Republic has consistently supported the efforts 
of nonaligned countries to turn the Indian Ocean 
into a zone of peace, and we favour the convening 
of an international conference on this issue in 
1983. We consider as timely the appeal to refrain 
from any steps likely to complicate the situation 
in that region. A danger to international peace 
is posed by remnants of colonialism and by the 
neocolonialist intrigues of imperialist forces. 
The racist Pretoria regime, relying on the 
support of imperialist circles, is seeking to 
perpetuate in one way or another its domination 
in Namibia, and it systematically commits acts of 
aggression against neighboring countries. In our 
view, the Assembly at this session should once 
again speak out in favour of the imposition of 
comprehensive sanctions against South Africa. 
Like other countries, the Mongolian People’s 
Republic is in favour of the immediate granting 
of independence to the people of Namibia through 
its legitimate representative, SWAPO, on the 
basis of United Nations resolutions. There should 
be no artificial conditions or linkages. In that 
connection, the Government of the Mongolian 
People’s Republic most emphatically condemns 
Pretoria’s aggressive intrigues against the 
People’s Republic of Angola, Mozambique and other 
frontline States. The events in the South 
Atlantic have vividly demonstrated the danger 
posed to peace by the continued existence of any 
colonial possessions, even the smallest and 
remotest. At the same time, those events 
emphasized the urgent need to complete the 
process of decolonization. My delegation 
considers that the problem of the Malvinas 
Islands should be solved only through 
negotiations and on the basis of the relevant 
United Nations resolutions on the decolonization 
of that Territory. The Mongolian People’s 
Republic supports the granting of independence to 
Puerto Rico. Moreover, it is opposed to making 
Micronesia a colonial possession. The Mongolian 
people condemns the growing intrigues against 
revolutionary Nicaragua and the patriotic forces 
of El Salvador. Imperialism’s neocolonialist 
strategy assigns an important place to attempts 
at splitting the OAU, which plays an important 
role in the struggle for peace, freedom and 
independence on the African continent. The 
Mongolian delegation expresses the hope that the 
Tripoli declaration of 8 August 1982 will promote 
the cause of consolidating the ranks of the OAU. 
The pernicious effects of neo colonialism are 
clearly shown in the economic policies of 
imperialist Powers towards developing countries. 
Economic relations between imperialist Powers on 
the one hand and developing countries on the 
other are characterized by exploitation and 
plundering of the latter. That is the main reason 
for the constant deterioration of the social and 
economic situation in newly liberated States. The 
leading Western Powers disregard the just demands 
of developing countries for a restructuring of 
international economic relations, and they are 
preventing the implementation of progressive 
provisions of such important United Nations 
documents as the Charter of Economic Rights and 
Duties of States and the Declaration and 
Programme of Action on the Establishment of a New 
International Economic Order	The Mongolian 
People’s Republic is in favour of the democratic 
reshaping of international economic relations and 
of economic decolonization. The Government of the 
Mongolian People’s Republic condemns the attempts 
of imperialist Powers to use trade and other 
forms of economic ties as instruments of their 
aggressive policy. Such a course undermines the 
very foundation of international economic 
cooperation and results in increasing tension in 
the world. My delegation believes that the 
comprehensive United Nations Convention on the 
Law of the Sea meets the interests of all 
countries and can contribute significantly to the 
cause of strengthening peaceful cooperation among 
States in the vast space of the world’s oceans. 
The Mongolian People’s Republic advocates the 
signing of the Convention by all States and its 
speedy entry into force. We resolutely reject any 
actions and deals directed towards arbitrary 
utilization of the world’s oceans and their 
resources in evasion or in violation of the 
provisions of that Convention. In conclusion, the 
Mongolian delegation wishes to emphasize once 
again the urgent need to adopt measures on the 
implementation of the Declaration on the 
Strengthening of International Security enhancing 
the effectiveness of the principle of 
renunciation of the use of force or the threat of 
its use in international relations. In the same 
spirit the Government of the Mongolian People’s 
Republic reiterates its stand in favour of 
stimulating the activities of the United Nations 
and its principal organ the Security Council, 
which bears the main responsibility for the 
maintenance of collective security on the basis 
of strict observance of the provisions of the 
Charter. My delegation will be guided by this 
policy in its participation in the work of the 
present session.
